 
Exhibit 10.1
 
Master Services Agreement
 
This Master Services Agreement (this “Agreement”), effective October 5, 2020
(the “Effective Date”), is between GT Biopharma, Inc. (“Client”), a Delaware
corporation having a place of business at 9350 Wilshire Blvd., Suite 203,
Beverly Hills, CA 90212, and Cytovance Biologics, Inc. (“Cytovance”), a Delaware
corporation having a place of business at 800 Research Parkway, Suite 200,
Oklahoma City, OK 73104. Client and Cytovance are each referred to as a “Party”
and collectively referred to as the “Parties”.
 
Recitals
 
WHEREAS, Client desires Cytovance to perform various biologic development and
manufacturing services from time to time in accordance with the terms of this
Agreement;
 
WHEREAS, Cytovance desires to perform the development and manufacturing services
requested by Client in accordance with the terms of this Agreement;
 
NOW THEREFORE, for and in consideration of the mutual promises, covenants, and
conditions, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged and which form part of this Agreement,
the Parties agree as follows:
 
Agreement
 
1.            
Definitions. The following terms, whether used in the singular or plural, have
the respective meanings set forth below:
 
1.1           “Affiliate” means, with respect to a Party, any person or Entity
that controls, is controlled by, or is under common control with that Party. For
the purpose of this definition, “control” means: (i) direct or indirect
ownership of more than 50% of the shares of stock entitled to vote for the
election of directors (in the case of a corporation), (ii) more than 50% of the
equity interest in the case of any other type of Entity, (iii) status as a
general partner in any partnership, or (iv) any other structure or arrangement
that includes the right to control the board of directors or equivalent
governing body of the Entity or the ability to cause the direction of the
management and policies of the Entity.
 
1.2           “Authorized Agent” means, with respect to a Party, the Party, its
Affiliates, and their respective officers, directors, employees, consultants,
advisors, agents, representatives, and subcontractors.
 
1.3           “Batch” means Client Product that is produced during the same
cycle of manufacture and is intended to be of uniform character and quality as
defined in the applicable Manufacturing Process.
 
1.4           “Batch Production Records” means the records completed by
Cytovance that document Cytovance’s steps and processes utilized in the
manufacture of a CGMP Batch.
 
 
 
1

 
 
 
 
1.5           “CGMP” means “current Good Manufacturing Practices” or “CGMP” as
promulgated under U.S. Food, Drug & Cosmetics Act (21 U.S.C. §301 et seq.) and
the regulations thereunder including 21 Code of Regulations chapters 210 and
211, as amended from time to time. If Cytovance agrees to manufacture Client
Product in accordance with EMA regulations, then “CGMP” also includes “Good
Manufacturing Practices” or “EU GMP” as specified in the EU Guidelines to Good
Manufacturing Practices: Medicinal Products for Human or Veterinary Use, as
amended from time to time.
 
1.6           “CGMP Batch” means a Batch required to be manufactured in
accordance with CGMP.
 
1.7           “CGMP Batch Documentation” means a complete and accurate copy of
the Batch Production Records and other documents required by the Quality
Technical Agreement, a certificate of analysis, and a certificate of compliance
for a Conforming CGMP Batch, which are completed and approved by Cytovance.
 
1.8           “CGMP Manufacturing Process” means the process and procedures that
Cytovance agrees to follow when manufacturing a CGMP Batch, as evidenced by the
Master Batch Records and the Quality Technical Agreement.
 
1.9           “Change Order” means an agreed-upon amendment, change, or revision
to an applicable SOW.
 
1.10           “Client Components” means all materials provided by Client, its
Affiliates, or their respective designees to Cytovance, such as cell lines, cell
banks, and plasmids.
 
1.11           “Client Equipment” means all equipment and tools provided by
Client, its Affiliates, or their respective designees to Cytovance.
 
1.12           “Client Indemnitees” means Client and its Affiliates and their
respective officers, directors, employees, consultants, advisors, agents, and
representatives.
 
1.13           “Client Inventions” means all Inventions except for Cytovance
Inventions.
 
1.14           “Client Product” means the RCB, MCB, Drug Substance, Drug Product
or other TriKE Product produced for Client by Cytovance during performance of
Services.
 
1.15           “Client Technology” means all Know-How, Patents, and other
technology, methods, and processes transferred or otherwise shared with
Cytovance by Client or its Affiliates or their respective designees.
 
1.16           “Confidential Information” means any confidential or proprietary
Know-How or other data or information, in any form or medium.
 
1.17           “Conforming CGMP Batch” means a CGMP Batch that was manufactured
in accordance with the CGMP Manufacturing Process and meets the applicable
Specifications.
 
1.18            “Conforming CGMP Product” means the Client Product resulting
from a Conforming CGMP Batch that has been accepted in writing by Client.
 
 
 
2

 
 
 
 
1.19           “Cytovance Indemnitees” means Cytovance and its Affiliates and
their respective officers, directors, employees, consultants, advisors, agents,
and representatives.
 
1.20           “Cytovance Inventions” means any: (a) Invention that does not use
or incorporate Client Technology, Client Product, or Client Components; and (b)
improvements or modifications to Cytovance Technology.
 
1.21           “Cytovance Technology” means any and all Know-How, Patents, and
other technology controlled by Cytovance or its Affiliates as of the Effective
Date or at any time during the term of this Agreement.
 
1.22           “Discloser” means a Party that discloses its Confidential
Information to the other Party.
 
1.23           “Deliverables” means all materials, reports, information, data,
findings, results, conclusions, items, and recommendations, including Client
Product, that Cytovance is required to produce for Client during the Services,
as described in the applicable SOW.
 
1.24           “Defective CGMP Manufacturing” means Cytovance’s failure to
follow the CGMP Manufacturing Process when manufacturing a CGMP Batch, which
results in a Non-Conforming CGMP Batch.
 
1.25           “Drug Substance” means the unformulated TriKE Product.
 
1.26           “Drug Product” means the final marketed dosage form of the Drug
Substance.
 
1.27           “EMA” means the European Medicines Agency or its successor
Entity.
 
1.28           “Engineering Batch” means a test Batch manufactured in a
CGMP-qualified manufacturing suite at the same scale and with a Manufacturing
Process similar to the intended CGMP Manufacturing Process of an intended CGMP
Batch, but not subject to CGMP and without any obligation to meet any
Specifications.
 
1.29           “Entity” means a partnership, limited partnership, limited
liability partnership, corporation, limited liability company, business trust,
trust, joint stock company, joint venture, association, organization,
governmental body, or any other entity, association, or organization.
 
1.30           “Facility” means Cytovance’s laboratory and manufacturing
facilities located in Oklahoma City.
 
1.31           “FDA” means the United States Food and Drug Administration or its
successor Entity.
 
1.32            “Invention” means any invention, discovery, innovation, or
improvement, whether or not patentable, that is discovered, first conceived,
made, developed, or reduced to practice during the Services.
 
 
 
3

 
 
 
 
1.33           “Know-How” means any and all tangible and intangible information,
know-how, data, results, and materials, including SOPs, discoveries,
improvements, compositions of matter, cell lines, assays, sequences, processes,
methods, knowledge, protocols, formulas, utility, formulations, data,
inventions, strategy, and trade secrets, whether patentable or otherwise, and
all other scientific, pre-clinical, clinical, regulatory, manufacturing,
marketing, financial, and commercial information or data, in each case treated
as confidential or proprietary information and that is not generally known by
the public, but excluding any of the foregoing to the extent described or
claimed in any Patents.
 
1.34           “Latent Defect” means a defect or other non-conformance in
Conforming CGMP Product that: (i) was not discoverable upon commercially
reasonable physical inspection and testing of the Conforming CGMP Product; and
(ii) causes the Conforming CGMP Product to be a Non-Conforming CGMP Batch.
 
1.35           “Law” means any federal, state, or local law, statute, standard,
ordinance, code, rule, regulation, resolution, promulgation, or similar order by
any Regulatory Authority or government authority with competent jurisdiction.
 
1.36           “Manufacturing Audit” means Client’s planned, independent,
documented, objective assessment of Cytovance and the portions of the Facility
used for production of Client Product to verify that Cytovance’s systems and
processes used to manufacture Client Product are in accordance with the
agreed-upon quality expectations and applicable requirements from Regulatory
Authorities. A Manufacturing Audit is not all inclusive and only includes review
of systems, processes, procedures, and documentation related to Client Product.
 
1.37           “Manufacturing Process” means the process and procedures that
Cytovance agrees to follow when manufacturing a Batch.
 
1.38           “Master Batch Records” means the Client-approved, step-by-step
description of the entire Manufacturing Process and all necessary production
tasks and activities for the manufacture of a CGMP Batch and the MCB.
 
1.39           “Master Cell Bank” or “MCB” shall mean a single pool of E. coli
cells or CHO cells expressing the TriKE Product that has been derived from the
RCB using a single E. coli cell clone or CHO cell clone expressing the TriKE
Product. The MCB will be prepared under CGMP conditions in accordance with the
applicable Manufacturing Process, and subsequently dispensed into multiple
containers, and stored under defined conditions. The MCB is used to derive all
working cell banks used to manufacture an Engineering Batch or CGMP Batch.
 
1.40           “Non-Conforming CGMP Batch” means a CGMP Batch that does not meet
the applicable Specifications.
 
1.41           “Patents” means all patents, patent applications, and any patents
issuing therefrom, including all certificates of invention, applications for
certificates of invention, divisionals, continuations, substitutions,
continuations-in-part, converted provisionals, continued prosecution
applications, adjustments, re-examinations, reissues, additions, renewals,
revalidations, extensions (including patent term extensions and supplemental
certificates), registrations, pediatric exclusivity periods of any such patents
and patent applications, and any and all foreign equivalents of the foregoing.
 
 
 
4

 
 
 
 
1.42            “Person in the Plant” means an employee, consultant, advisor,
agent, or representative of Client located in the Facility during the Services
for reasons other than a Manufacturing Audit or Facility visit.
 
1.43           “Quality Technical Agreement” means the agreement between the
Parties defining the quality responsibilities, including CGMP standards,
regarding the performance of the Services.
 
1.44           “Raw Materials” means all materials (such as media, resins,
excipients, components, supplies, and other materials) other than Client
Components that are utilized by Cytovance in the production of Client Product.
 
1.45           “R&D Batch” means a Batch manufactured in a research and
development laboratory and without any obligation to adhere to CGMP or meet any
Specifications.
 
1.46           “Recall” means a recall, withdrawal, field alert, or similar
action relating to any Client Product, whether mandatory or voluntary,
regardless of whether the Client Product violates any applicable Law.
 
1.47           “Recipient” means a Party that receives a Discloser’s
Confidential Information.
 
1.48           “Regulatory Authority” means any agency or authority responsible
for regulation of Client Product in the United States, including the FDA. If
Cytovance agrees to manufacture Client Product in accordance with EMA
regulations, then “Regulatory Authority” also includes the EMA.
 
1.49           “Research Cell Bank” or “RCB” shall mean an E. coli cell bank or
CHO cell bank expressing TriKE Product produced under research conditions used
for the production of the R&D Batch. The RCB should be derived from a single E.
coli cell clone or CHO cell clone expressing the TriKE product.
 
1.50           “Service Documentation and Samples” means the Batch Production
Records of Client Product, laboratory notebooks, SOPs, or other records related
to the performance of Services, as well as samples of Client Products and key
Raw Materials used for the manufacture of Client Product that are required to be
retained by Cytovance under the Quality Technical Agreement.
 
1.51           “Service Standard” means Cytovance’s requirement to perform all
Services in accordance with industry standards, applicable Law, this Agreement,
and the applicable SOW (which may contain Specifications or other acceptance
criteria agreed to by the Parties).
 
1.52           “Services” means the services Cytovance agrees to perform for
Client as described in any applicable SOW.
 
1.53           “SOPs” means standard operating procedures.
 
1.54           “SOW” means an agreed-upon scope of work that the Parties enter
into from time to time that defines the Services to be performed under that
scope of work, as amended by one or more Change Orders. A proposal for services
becomes a scope of work when it is signed by both Parties. An SOW may also
contain the Specifications or other acceptance criteria agreed to by the
Parties.
 
 
 
5

 
 
 
 
1.55           “Specifications” means the agreed-upon criteria necessary for
Cytovance to release a CGMP Batch to Client as defined in the product
specifications document approved by Client. The Specifications may be included
in the applicable SOW.
 
1.56           “Third Party” means any person or Entity other than Cytovance and
Client.
 
1.57           “Third Party Expert” means a person or persons of recognized
standing in the industry with respect to the development and CGMP manufacture of
biologic therapeutics, qualified to resolve a dispute between the Parties, and
is a recognized expert in the field of NK cell biology and the development of NK
cell engagers
 
1.58           “Third Party Licensed Materials” means materials, technology, or
both, licensed to Cytovance by a Third Party for use in development and
manufacturing services provided by Cytovance to its clients.
 
1.59           “TriKE Product” shall mean the single gene protein expression
product derived from the DNA sequence and amino acid sequence provided to
Cytovance by Client.
 
2.            
General Terms of Service.
 
2.1           Independent Contractor. Cytovance is an independent contractor of
Client and has complete and exclusive control over its Facilities, equipment,
and employees. The relationship between the Parties is not a partnership, joint
venture, agency relationship, or similar relationship, and neither Party is the
agent, employee, or legal representative of the other.
 
2.2           Excluded Services. Cytovance is under no obligation to produce
products which are classified as antibiotics, cytotoxic, or highly active drugs,
or are complexed with radioisotopes, all of which generally require segregated
and specialized facilities and equipment. Cytovance will notify Client if it
becomes aware of any safety or toxicity issues related to Client Product.
 
2.3           SOWs. Each SOW will detail the Services to be performed by
Cytovance, including the Deliverables, any Raw Materials to be procured by
Cytovance, any outsourced services, the fees and costs to be paid by Client, and
any other details or provisions deemed necessary or appropriate by the Parties
(which may include the Specifications or other acceptance criteria agreed to by
the Parties). Each SOW must be in writing, dated, and signed by the Parties. The
Services specified in SOWs are the only Services Cytovance will perform.
 
2.4           Change Orders. Due to the nature of the Services, changes to the
scope and duration of Services under an SOW may be necessary, including to: (a)
revise the Deliverables, procedures, assumptions, processes, test methods, or
outsourced services; (b) comply with applicable Law or amendments to applicable
Law; or (c) revise the Services for any other reason, including as necessitated
by a force majeure event as described in Section 0. Either Party may propose a
change to any Services under any SOW. The Parties must agree to the changes
prior implementing the changes in the Services. Any agreed-upon changes to a SOW
will be set forth in a Change Order signed by both Parties. Each Change Order
will be considered part of the SOW it amends.
 
 
 
6

 
 
 
 
2.5           Regulatory Compliance. Client is responsible for complying with
all Law and securing all approvals from all Regulatory Authorities and any other
governmental or quasi-governmental entities related to the creation,
manufacture, use, sale, licensing, and other disposition of Client Components,
Client Equipment, Client Technology, and Client Product, including any approvals
necessary to transfer Client Components, Client Equipment, and Client Technology
to Cytovance for Cytovance’s provision of the Services. Client will promptly
notify Cytovance if Client fails to maintain any approval from any Regulatory
Authority or other governmental or quasi-governmental entity. Cytovance shall
maintain its CGMP manufacturing facility and all related quality documentation,
processes and systems in compliance with U.S. FDA and other CGMP quality
standards.
 
2.6           Client Cooperation. Client shall support and cooperate with
Cytovance in the execution of the Services and shall not engage in any act or
omission that may reasonably be expected to prevent or delay the successful
execution of the Services. Support and cooperation includes but is not limited
to, prompt review and approval of documents requiring Client’s signature, timely
delivery of accurate methods and materials, and prompt response to other
matters.
 
2.7           Instructions for Client Product. Prior to the Cytovance’s
manufacturing of any Client Product, Client shall provide Cytovance with
reasonable instructions for the proper storage, handling, shipping, and disposal
or destruction of all Client Product to be produced, with sufficient time for
Cytovance’s review and training of its employees. 
 
2.8           Ownership of Deliverables. As between the Parties, Client shall
own all Deliverables, but Cytovance may withhold Deliverables (whether completed
or in-process) as expressly permitted in this Agreement without any liability to
Client.
 
2.9           Subcontractors. Subject to advance written notice to Client by
Cytovance and Client’s approval, Cytovance may subcontract the performance of
Services to any of its approved subcontractors. Cytovance will provide its list
of approved subcontractors to Client upon Client’s request. If Cytovance
subcontracts any Services, Cytovance will ensure that the subcontracted Services
are performed in compliance with this Agreement and Cytovance will be liable to
Client for the subcontractor’s performance of subcontracted Services as if
Cytovance performed those Services for Client. However, Cytovance will have no
liability to Client for the acts or omissions of a subcontractor identified by
Client and engaged by Cytovance for the performance of subcontracted Services at
Client’s request.
 
2.10         Outsourced Services. Outsourced services, such as outsourced
testing or analytical services, are not considered subcontracted Services.
Cytovance will have no liability to Client for the performance or accuracy of
any outsourced services. Any outsourced services to be performed will be
specified in the applicable SOW.
 
2.11         Exclusivity. Cytovance shall not use any of Client’s Confidential
Information for the benefit of itself or a Third Party, including using Client’s
Confidential Information to develop, manufacture, or use products or ideas that
are similar to or compete with TriKE Product.
 
 
 
7

 
 
3.            
Payment, Invoicing, and Taxes.
 
3.1         Payment. Payment of fees and reimbursement of any expenses with
respect to Services under a SOW will be set forth in the SOW.  Any changes to a
SOW may be subject to a change in fees and costs to be paid by Client. Any
change of fees or costs must be agreed to by the Parties in a Change Order.
 
3.2         Non-Refundable Prepayments. Cytovance dedicates significant time,
labor, and resources into the preparation, planning, and initiation of the
Services under an SOW, the value of which is difficult to measure and determine.
Non-refundable prepayments in an SOW are designed to compensate Cytovance for
its time, labor, and resources devoted to preparing, planning, and initiating
the Services to be performed under the SOW. For this reason, the Parties agree
that if Client terminates a SOW for any reason (excepting termination of the SOW
for cause), Cytovance will be entitled to keep the non-refundable prepayments as
liquidated damages (which the Parties agree does not serve as a penalty) to
compensate Cytovance for its significant time, labor, and resources devoted to
preparing, planning, and initiating the Services that were terminated by Client.
 
3.3         Late Payments. Cytovance may charge interest at a rate of 1.5% per
month on any pass-due balance owed by Client. Cytovance’s failure to bill for
interest due is not a waiver of Cytovance’s right to charge interest on any
pass-due invoice. If full payment of any invoice is not received within 60 days
of the date when due, Cytovance may suspend any Services and withhold any
Deliverables (whether completed or in-process) without any liability to Client.
 
3.4         Cytovance Taxes. Cytovance shall pay all taxes, duties, and levies
imposed upon Cytovance’s performance of Services except for applicable sales and
use taxes that by Law Cytovance must add to the cost of Services. These taxes,
if any, will be separately stated on Cytovance’s invoice to Client.
 
3.5         Client Taxes. Client shall pay all national, state, municipal, or
other sales, use excise, import, property, value added, or other similar taxes,
assessments, or tariffs assessed upon or levied against the sale of Client
Product from Cytovance to Client or the sale or distribution of Client Product
by Client. Cytovance shall notify Client of any such taxes that any governmental
authority is seeking to collect from Cytovance, and Client will assume the
defense thereof in Cytovance’s name. Cytovance will cooperate in such defense at
Client’s expense.
 
4.            
Materials for the Services.
 
4.1         Client Components.
 
(a)           Sufficiency; Ownership. As defined in an SOW, Client will provide
Cytovance with sufficient quantities of Client Components necessary for the
performance of the Services. Client shall adequately insure the Client
Components against all risk of loss (at replacement value with an industry
standard deductible). As between the Parties, all Client Components are and will
remain the property of Client. Cytovance shall use the Client Components solely
for the purpose of performing Services.
 
(b)           No Hazardous Properties. The Client Components must not contain
hazardous properties nor require specific safe handling instructions. If
requested by Cytovance, Client will supply Cytovance with material safety data
for Client Components. Cytovance will notify Client if Cytovance becomes aware
of any safety or toxicity issues related to Client Components.
 
 
 
8

 
 
 
 
(c)           Handling of Client Components. Prior to sending Client Components
to Cytovance, Client shall provide Cytovance with reasonable instructions for
the proper storage, handling, and disposal of all Client Components, with
sufficient time for Cytovance’s review and training of its employees.
 
(d)           Cell Lines Quantities. Cytovance shall create and maintain
sufficient quantities of RCB, MCB, and working cell banks that are required for
the development, manufacturing and testing of Client Product. The quantities of
RCB, MCB, and working cell bank necessary for the Services will be agreed upon
by the Parties in one or more SOWs or Change Orders. Once a MCB is established,
50% of the MCB shall be stored with Client or a Third Party at Client’s expense.
 
(e)           Remedy for Negligently Destroyed Client Components. If Cytovance
negligently destroys or loses a Client Component necessary for the successful
completion of the applicable Services, as Client’s sole and exclusive remedy,
Cytovance will credit to Client’s account the fair market value of the Client
Component, minus any insurance proceeds available to Client from an insurance
policy covering the Client Component or any insurance proceeds that would have
been available to Client if the Client Component was insured as required under
Section 4.1(a).
 
(f)           Destruction or Return of Client Components. Within 90 days after
the completion of Services under an SOW or the termination of the SOW, whichever
occurs first, Client will direct Cytovance to dispose of, destroy, or return to
Client or its designee all unused Client Components applicable to that SOW.
Client will pay the costs for disposal, destruction, or return of Client
Components to Client or its designee. If Client does not direct Cytovance to
dispose of, destroy, or return the Client Components within the 90 day period,
Cytovance may, in its sole discretion: (i) charge a monthly storage fee for the
Client Components until they are returned to Client or its designee or disposed
of or destroyed; (ii) dispose of or destroy the Client Components at Client’s
expense without any liability to Client for the disposal or destruction of the
Client Components; or (iii) both (i) and (ii).
 
(g)           Replenishment of Client Components. If any Client Components
expire or are unusable for any reason, upon notice from Cytovance, Client (at
its expense) shall promptly send additional Client Components to Cytovance. 
 
4.2         Raw Materials.
 
(a)           In General. Unless otherwise stated in the applicable SOW,
Cytovance will be responsible for procuring from its approved vendors and
maintaining inventory of all Raw Materials necessary to perform the Services.
 
(b)           Handling of Raw Materials. Cytovance will be responsible for
adopting, maintaining, and enforcing safety procedures for Cytovance’s internal
handling and processing of Raw Materials.
 
 
 
9

 
 
 
 
(c)           Raw Materials Chosen by Client. If Client requires the use of a
specific Raw Material from a vendor that is not a Cytovance approved vendor,
that specific Raw Material must meet Cytovance’s quality requirements and Client
shall identify a primary and backup supplier for the Raw Material. If Cytovance,
in its sole discretion, determines that any vendor of any specific Raw Material
requested by Client requires an audit by Cytovance, Client shall pay a fee for
the audit as set forth in the applicable SOW.
 
(d)           Raw Material Specifications. Unless otherwise agreed in the SOW,
Cytovance will create up to three Raw Materials specifications per SOW at no
charge to Client. Client will pay Cytovance a fee for the creation of each
additional Raw Material specification as set forth in the applicable SOW.
 
(e)           No Warranty. Cytovance makes no warranty regarding any Raw
Materials used in the Services or incorporated into Client Product. If a Raw
Material includes a manufacturer’s warranty, Cytovance will transfer any rights
it has under the warranty to Client (if allowed by the warranty). Cytovance will
not be liable for the performance of any Raw Materials used in the Services or
Client Product. However, if Cytovance’s negligence causes a Raw Material to fail
during the manufacture of a Batch and that failure results in a failed R&D
Batch, failed Engineering Batch, or Defective CGMP Manufacturing, the applicable
remedy in Section 6.4, Section 7.4, or Section 7.8(f) will apply.
Notwithstanding the foregoing, unless otherwise agreed in an applicable SOW,
Cytovance warrants it shall only use Raw Materials that comply with the Raw
Material specifications set forth in the applicable SOW.
 
(f)           Replenishment of Raw Materials. If any Raw Materials expire or are
unusable as a result of Cytovance’s negligent handling or storage of the Raw
Materials, Cytovance will purchase replacement Raw Materials for use in the
Services at Cytovance’s expense.
 
(g)           Disposal of Raw Materials. If any Raw Materials expire or are
rendered unusable or the Services requiring the Raw Materials are completed or
terminated for any reason, Cytovance will dispose of or destroy the Raw
Materials at Client’s expense. However, if any unexpired Raw Materials remain
after the completion of the Services requiring those Raw Materials, Client may
elect, at its expense, to have Cytovance ship the Raw Materials to Client or its
designee.
 
4.3         Third Party Licensed Materials.
 
(a)           Optional Materials. Cytovance has access to certain Third Party
Licensed Materials that may be used in the Services for development of Client
Product and the manufacture of R&D Batches without a separate license between
Client and the Third Party. Cytovance shall notify Client in writing of
Cytovance’s intention is use Third Party Licensed Materials prior to commencing
Services. If desired by Client, Cytovance will assist Client in determining what
Third Party Licensed Materials may benefit any Client Product.
 
(b)           Use of Third Party Licensed Materials. Cytovance shall only use
Third Party Licensed Materials in the Services if expressly approved in writing
by Client. Cytovance will comply with all restrictions, limitations, and
obligations applicable to Cytovance with respect to the Third Party Licensed
Materials. If Client agrees to allow Cytovance to use any Third Party Licensed
Materials in the Services, Client shall comply with any restrictions,
limitations, and obligations applicable to Client with respect to the Third
Party Licensed Materials.
 
 
 
10

 
 
 
 
(c)           Additional License. If Client decides to incorporate any Third
Party Licensed Materials into Client Product beyond research and development
Services, a separate license will be required between the Third Party and
Client. Cytovance will connect Client with the Third Party so that Client and
the Third Party can negotiate a license for the Third Party Licensed Materials
used in the Client Product prior to Cytovance commencing Services. If Client
obtains a separate license from the Third Party, Client will comply with all
restrictions, limitations, and obligations applicable to the license.
 
(d)           No Warranty. Cytovance makes no warranty regarding any Third Party
Licensed Materials used in the Services or incorporated into Client Product.
Cytovance will not be liable for the performance any Third Party Licensed
Material used in the Services or Client Product. However, if Cytovance’s
negligence causes a Third Party Licensed Material to fail during the manufacture
of a Batch and that failure results in a failed R&D Batch, failed Engineering
Batch, or Defective CGMP Manufacturing, the applicable remedy in Section 6.4,
Section 7.4, or Section 7.8(f) will apply.
 
(e)           Replenishment of Third Party Licensed Materials. If any Third
Party Licensed Materials expire or are unusable for any reason, upon notice from
Cytovance, Client shall promptly pay Cytovance for the procurement of additional
Third Party Licensed Materials. However, if Cytovance negligently damages or
destroys a Third Party Licensed Material and the Services cannot continue
without that Third Party Licensed Material, as Client’s sole and exclusive
remedy, Cytovance will purchase a replacement Third Party Licensed Material for
use in the Services.
 
(f)           Disposal of Third Party Licensed Materials. If any Third Party
Licensed Materials expire or are rendered unusable or the Services requiring the
Third Party Licensed Materials are completed or terminated for any reason,
Cytovance will dispose of or destroy the Third Party Licensed Materials at
Client’s expense.
 
5.            
Equipment for the Services.
 
5.1           Cytovance Equipment. Except for Client Equipment, Cytovance will
provide all equipment necessary for the Services. If the Services require any
specialized equipment and Client elects not to send Client Equipment to
Cytovance, the Parties may agree for Cytovance to procure the necessary
equipment at Client’s expense. Any procurement of additional equipment at
Client’s expense will be set forth in the applicable SOW. The Parties will agree
in the applicable SOW whether the additional equipment is considered Cytovance
equipment or Client Equipment.
 
5.2           Client Equipment. If the Services include any Client Equipment,
title to the Client Equipment will remain with Client. Client shall pay for
insuring (at replacement value with an industry standard deductible), shipping,
installing, validating, revalidating, calibrating, recalibrating, repairing
(including preventative maintenance), upgrading (including software and hardware
updates), and replacing any Client Equipment. Spare parts provided by Client for
Client Equipment will remain the property of Client and will be used by
Cytovance only for the Client Equipment. Cytovance will notify Client if it
believes any Client Equipment has been damaged, lost, or stolen. 
 
 
 
11

 
 
 
 
5.3           Remedy for Negligently Damaged Equipment. If Cytovance negligently
causes damage to Client Equipment, as Client’s sole and exclusive remedy,
Cytovance’s will credit to Client’s account the value of the repairs to the
Client Equipment or the fair market value of the Client Equipment, whichever is
less, minus any insurance proceeds available to Client from an insurance policy
covering the Client Equipment or any insurance proceeds that would have been
available to Client if the Client Equipment was insured as required under
Section 5.2.
 
5.4           Performance of Client Equipment. Cytovance will have no liability
for the performance any Client Equipment during the Services. However, if
Cytovance’s negligence causes Client Equipment to fail during the manufacture of
a Batch and that failure results in a failed R&D Batch, failed Engineering
Batch, or Defective CGMP Manufacturing, the applicable remedy in Section 6.4,
Section 7.4, or Section 7.8(f) will apply.
 
5.5           Storage of Client Equipment. If Client Equipment is not in use
during the Services for more than 60 days, Client shall pay a storage fee to
Cytovance for the Client Equipment until Cytovance resumes using the Client
Equipment for the Services or returns the Client Equipment to Client or its
designee.
 
5.6           Shipment of Client Equipment. If Client Equipment is returned to
Client or sent to its designee for any reason, Client shall pay the cost of
packaging and shipping (including shipping insurance) the Client Equipment.
 
6.            
Research and Development Services.
 
6.1           Standard of Services. Cytovance will perform research and
development Services in accordance with the Service Standard. Because of the
experimental nature of research and development Services, Cytovance does not
warrant any outcomes or results with respect to any Deliverables resulting from
research and development Services, including R&D Batches. However, if Cytovance
specifically agrees in writing to follow a specific Manufacturing Process when
manufacturing an R&D Batch, Cytovance will manufacture that R&D Batch in
accordance with the Manufacturing Process.
 
6.2           Dispute Regarding Research and Development Services. If the
Parties dispute whether Cytovance complied with the Service Standard when
completing research and development Services, including Cytovance’s adherence to
the Manufacturing Process when manufacturing an R&D Batch, the Parties will
attempt to resolve the dispute within 30 days. If the dispute is not resolved,
the Parties will submit the R&D Batch or other Deliverable, as applicable, and
all relevant records and information to a Third Party Expert, mutually agreed
upon by the Parties. Neither Party may unreasonably withhold its consent to the
appointment of the Third Party Expert.
 
 
 
12

 
 
6.3         Third Party Expert Determination of Dispute.
 
(a)           Factors for Consideration. When determining whether Cytovance met
the Service Standard when conducting research and development Services,
including Cytovance’s adherence to the Manufacturing Process when manufacturing
an R&D Batch, the Third Party Expert shall consider the information supplied by
the Parties, Cytovance’s acts and omissions, Client’s acts and omissions, and
any deficiencies in the Client Technology, Client Components, Client Equipment,
and Raw Materials.
 
(b)           Third Party Expert Decision. If the Third Party Expert determines
that the research and development Services did not meet the Service Standard,
or, if applicable, that Cytovance did not manufacture the R&D Batch in
accordance with the Manufacturing Process, then Cytovance will pay the fees and
expenses of the Third Party Expert and the remedy in Section 6.4 will apply. If
the Third Party Expert determines that a failed R&D Batch did not result from
Cytovance’s failure to adhere to the Manufacturing Process, Client will pay the
fees and expenses of the Third Party Expert and Client will have no remedy
against Cytovance for the research and development Services or R&D Batch, as
applicable. The determination by the Third Party Expert will be final and
binding on the Parties absent fraud or manifest error.
 
6.4         Remedy for Failed Research and Development Services.
 
(a)           Eligibility for Remedy. Client will only be entitled to a remedy
for failed research and development Services if Client has paid for the failed
research and development Services and: (i) Cytovance failed to follow the
Service Standard when conducting research and development Services; or (ii) if
the dispute concerns and R&D Batch, Cytovance failed to follow the applicable
Manufacturing Process when manufacturing an R&D Batch.
 
(b)           Sole and Exclusive Remedy. Client’s sole and exclusive remedy for
failed research and development Services is: (i) a repeat of the failed research
and development Services or the manufacture of a replacement R&D Batch, as
applicable, at Cytovance’s expense; or (ii) a credit to Client’s account equal
to the fees charged for the failed research and development Services or R&D
Batch, as applicable.
 
(c)           Use of Failed Client Product.  If Client uses Client Product from
failed research and development Services for any purpose (excluding testing or
analysis to determine whether the R&D Batch failed), Client will not be entitled
to a remedy for the failed research and development Services (including any R&D
Batches).
 
7.            
CGMP Manufacturing Services.
 
7.1           Engineering Batches.
 
(a)           Engineering Batches Required. If the Services include the
manufacture of one or more CGMP Batches, Cytovance requires the manufacture of
an Engineering Batch prior to the manufacture of the first CGMP Batch at each
scale of Client Product (unless the Parties agree in the SOW that no Engineering
Batch is necessary). The purpose of the Engineering Batch is to familiarize
Cytovance with the intended CGMP Manufacturing Process, observe the Client
Technology, Client Components, Client Equipment, and Raw Materials, and reveal
whether the intended Master Batch Records, CGMP Manufacturing Process, or
Specifications require modifications or changes.
 
 
 
13

 
 
 
 
(i)           Refusal of Engineering Batch. Unless agreed by the Parties in the
SOW that no Engineering Batch is necessary, if Client directs Cytovance to forgo
a required Engineering Batch required under Section 7.1(a) and the CGMP Batch
results in a Non-Conforming CGMP Batch for any reason (excepting Cytovance’s
gross negligence or willful misconduct), Client will have no remedy against
Cytovance for the Non-Conforming CGMP Batch, including the costs of Raw
Materials and Client Components utilized in the Non-Conforming CGMP Batch.
 
(ii)           Intentionally Blank.
 
(b)           Client Approval of Manufacturing Process. Four (4) weeks prior to
Cytovance’s commencement of the manufacture of any Engineering Batch (or other
time period agreed upon by the Parties), all applicable records for the
agreed-upon Manufacturing Process (e.g., draft Master Batch Records for the
intended CGMP Batch) must be approved by Client so that Cytovance will have
adequate time to instruct its employees on the Manufacturing Process as well as
complete a dry-run walk through of the Manufacturing Process. Cytovance shall
allow Client four (4) weeks (or other time period agreed upon by the Parties) to
review Master Batch Records and other documents required for the Manufacturing
Process prior to commencement of the manufacture of any Engineering Batch.
 
(c)           Standard for Engineering Batches. Cytovance will adhere to the
Service Standard and follow the Manufacturing Process when manufacturing each
Engineering Batch. However, no Engineering Batch is required to comply with CGMP
or meet any Specifications.
 
7.2          Dispute Regarding Engineering Batches. If the Parties dispute
whether Cytovance complied with the Service Standard when completing Service
Standard or Manufacturing Process when manufacturing an Engineering Batch, the
Parties will attempt to resolve the dispute within 30 days. If the dispute is
not resolved, the Parties will submit the Engineering Batch or other
Deliverable, as applicable, and all relevant records and information to Third
Party Expert, mutually agreed upon by the Parties. Neither Party may
unreasonably withhold its consent to the appointment of the Third Party Expert.
 
7.3          Third Party Determination of Dispute.
 
(a)           Factors for Consideration. When determining whether Cytovance met
the Service Standard or followed the Manufacturing Process when manufacturing an
Engineering Batch, the Third Party Expert shall consider the information
supplied by the Parties, Cytovance’s acts and omissions, Client’s acts and
omissions, and any deficiencies in the Client Technology, Client Components,
Client Equipment, and Raw Materials.
 
(b)           Third Party Expert Decision. If the Third Party Expert determines
that Cytovance failed to meet the Service Standard or did not manufacture the
Engineering Batch in accordance with the Manufacturing Process, then Cytovance
will pay the fees and expenses of the Third Party Expert and the remedy in
Section 7.4 will apply. If the Third Party Expert determines that a failed
Engineering Batch did not result from Cytovance’s failure to adhere to the
Manufacturing Process, Client will pay the fees and expenses of the Third Party
Expert and Client will have no remedy against Cytovance for the failed
Engineering Batch. The determination by the Third Party Expert will be final and
binding on the Parties absent fraud or manifest error.
 
 
 
14

 
 
 
 
7.4         Remedy for Failed Engineering Batches.
 
(a)           Client will only be entitled to a remedy for a failed Engineering
Batch if Client has paid for the failed Engineering Batch and: (A) Cytovance
fails to follow the Service Standard when manufacturing the Engineering Batch;
or (B) Cytovance fails to follow the applicable Manufacturing Process when
manufacturing the Engineering Batch.
 
(b)           At Client’s sole discretion, Client’s sole and exclusive remedy
for a failed Engineering Batch is either: (A) the manufacture of a replacement
Engineering Batch at Cytovance’s sole expense inclusive of the cost for all
replacement Raw Materials and Client Components; or (B) a credit to Client’s
account equal to the fees charged for the failed Engineering Batch inclusive of
the cost for all Raw Materials used in the failed Engineering Batch.
 
(c)           If Client uses Client Product resulting from a failed Engineering
Batch for any purpose (exclusive of testing or analysis to determine if the
Engineering Batch was manufactured in accordance with the Manufacturing
Process), Client will not be entitled to a remedy for the failed Engineering
Batch and Client shall pay all fees for the manufacture of the failed
Engineering Batch.
 
7.5         CGMP Batch Manufacturing.
 
(a)           Standard for CGMP Manufacturing. Unless otherwise agreed in the
SOW (which may also contain the Specifications or other acceptance criteria
agreed to by the Parties), Cytovance warrants that each CGMP Batch will be
manufactured in accordance with the Service Standard, the SOW, the CGMP
Manufacturing Process, and be free of Defective CGMP Manufacturing.
 
(b)           Specifications. Specifications must be agreed to in writing. Any
changes to Specifications must be agreed upon by the Parties. If Client requests
a material change to the Specifications, Cytovance and Client shall discuss and
determine if an additional Engineering Batch is required to be manufactured in
accordance with Section 7.1.
 
(c)           Client Approval of CGMP Manufacturing Process. Six (6) weeks prior
to Cytovance’s commencement of the manufacture of any CGMP Batch (or other
timeline agreed upon by the Parties), all applicable Master Batch Records and
other documents required for the CGMP Manufacturing Process must be approved by
Client so that Cytovance will have adequate time to instruct its employees on
the CGMP Manufacturing Process as well as complete a dry-run walk through of the
CGMP Manufacturing Process. Cytovance shall allow Client six (6) weeks (or other
timeline agreed upon by the Parties) to review Master Batch Records and other
documents required for the CGMP Manufacturing Process prior to commencement of
the manufacture of any CGMP Batch.
 
 
 
15

 
 
7.6         Testing of Completed CGMP Batches.
 
(a)           Testing by Cytovance. Upon completion of the manufacture of each
CGMP Batch, Cytovance will sample and test the CGMP Batch in accordance with the
applicable Master Batch Records and any applicable Specifications to assess if
the CGMP Batch is a Conforming CGMP Batch.
 
(b)           Testing by Client. Upon completion of the manufacture of each CGMP
Batch, Cytovance will send to Client a sample of the CGMP Batch for testing and
analysis to assess if the CGMP Batch is a Conforming CGMP Batch.
 
(c)           Conforming CGMP Batch. If Cytovance and Client determine the
completed CGMP Batch is a Conforming CGMP Batch, the appropriate CGMP Batch
Documentation will be prepared. As long as any invoice sent to Client for any
Services is not 60 or more days past due, Cytovance will deliver the CGMP Batch
Documentation to Client for review.
 
(d)           Non-Conforming CGMP Batch. If Cytovance and Client determine a
completed CGMP Batch is a Non-Conforming CGMP Batch, Cytovance will deliver the
Master Batch Records, Batch Production Records, Specifications, and testing
results to Client. Cytovance and the Client will also conduct an investigation
in accordance with the Quality Technical Agreement to determine the cause of the
Non-Conforming CGMP Batch.
 
7.7         Client Review of CGMP Batch Documentation.
 
(a)           60-Day Review Period. Upon receipt of the CGMP Batch Documentation
for a Conforming CGMP Batch, Client must notify Cytovance in writing of its
acceptance or rejection of the Conforming CGMP Batch within sixty (60) days. If
Client receives the Conforming CGMP Batch in accordance with Section 7.6(c)
above, it may conduct its own testing (or testing done at its behalf by a Third
Party) on a Conforming CGMP Batch within this 60 day period to determine whether
to accept or reject the Conforming CGMP Batch. During this review period, the
Parties will respond within seven days to any reasonable inquiry or request for
a correction or change by the other Party with respect to the CGMP Batch
Documentation.
 
(b)           Client Acceptance of Conforming CGMP Batch. Client shall promptly
notify Cytovance if it accepts the Conforming CGMP Batch as Conforming CGMP
Product. If accepted by Client, the Conforming CGMP Batch will be considered
Conforming CGMP Product as of the date Cytovance determined the CGMP Batch was a
Conforming CGMP Batch in accordance with Section 7.6(c). If Client does not
notify Cytovance within the 60-day time period that the Conforming CGMP Batch is
a Non-Conforming CGMP Batch, on the day following the 60-day time period the
Conforming CGMP Batch will be deemed Conforming CGMP Product as of the date that
Cytovance determined the CGMP Batch was a Conforming CGMP Batch under Section
7.6(c) and Client will have waived its right to revoke acceptance.
 
(c)           Client Rejection of Conforming CGMP Batch. If Client rejects a
Conforming CGMP Batch as a Non-Conforming CGMP Batch during the 60-day review
period, Client shall promptly notify Cytovance of its rejection in writing,
including a detailed explanation of the non-conformity. The Parties will attempt
in good faith to resolve any disagreement to determine whether the rejected CGMP
Batch is a Conforming CGMP Batch or a Non-Conforming CGMP Batch. Client and
Cytovance will follow their respective SOPs during this process.
 
 
 
16

 
 
 
 
(d)           Cytovance Investigation of Rejected Conforming CGMP Batch. If
Cytovance agrees that the rejected CGMP Batch is a Non-Conforming CGMP Batch,
Cytovance and Client will conduct an investigation in accordance with the
Quality Technical Agreement to determine whether the Non-Conforming CGMP Batch
resulted from Defective CGMP Manufacturing. If the investigation reveals that
the Non-Conforming CGMP Batch did not result from Defective CGMP Manufacturing,
Client shall either accept the results of the investigative report or dispute
the results in good faith pursuant to Section 7.8. If the investigation reveals
that the Non-Conforming CGMP Batch resulted from Defective CGMP Manufacturing,
the remedy in Section 7.8(f) will apply.
 
7.8         Dispute Regarding CGMP Batch.
 
(a)           Third Party Arbitrator Dispute Resolution. If the Parties dispute
whether a CGMP Batch is a Conforming CGMP Batch or a Non-Conforming CGMP Batch,
or the Parties dispute whether a Non-Conforming CGMP Batch resulted from
Defective CGMP Manufacturing, the Parties shall engage an independent Third
Party Expert to resolve the dispute. If the dispute concerns the CGMP Batch’s
conformance to the Specifications or Cytovance’s adherence to the CGMP
Manufacturing Process, the Parties will submit the Master Batch Records, Batch
Production Records, Specifications, SOW, and other information relevant to the
dispute (including a representative sample of the CGMP Batch, if necessary) to
an independent testing laboratory mutually agreed to by the Parties. If the
dispute concerns Cytovance’s adherence to CGMP, the Parties will submit the
Master Batch Records, Batch Production Records, Specifications, SOW, and other
information relevant to the dispute to a CGMP consultant mutually agreed to by
the Parties.
 
(b)           Factors for Consideration. The determination by the Third Party
Expert will be final and binding on the Parties absent fraud or manifest error.
In making its determination, the Third Party Expert shall consider the
information supplied by the Parties, Cytovance’s acts and omissions, Client’s
acts and omissions, and any deficiencies in the Client Technology, Client
Components, Client Equipment, Raw Materials, and the CGMP Manufacturing Process.
The Third Party Expert shall use the test and analysis methods contained in the
CGMP Manufacturing Process and SOW when conducting their analysis.
 
 
 
17

 
 
(c)           Third Party Expert Determination.
 
(i)           If the Third Party Expert determines that the CGMP Batch was a
Conforming CGMP Batch: (A) the CGMP Batch will be deemed Conforming CGMP Product
as of the date that Cytovance and Client determined the CGMP Batch was a
Conforming CGMP Batch in accordance with Section 7.6(c); and (B) Client shall
pay the fees and expenses of the Third Party Expert.
 
(ii)           If the Third Party Expert makes any other determination,
including, but not limited to, that the results are inconclusive or that the
CGMP Batch was a Non-Conforming CGMP Batch but not as a result of Defective CGMP
Manufacturing, Client shall pay the fees and expenses of the laboratory or
consultant and will have no remedy against Cytovance for the Non-Conforming CGMP
Batch.
 
(e)           Latent Defects. Client will have six (6) months from the date a
Conforming CGMP Batch is deemed Conforming CGMP Product to reject the Conforming
CGMP Product because of a Latent Defect. However, if Conforming CGMP Product
expires prior to the six-month period in the foregoing sentence, then Client
will have until the Conforming CGMP Product expires to reject the Conforming
CGMP Product because of a Latent Defect. Notice of rejection of Conforming CGMP
Product because of a Latent Defect must be in writing and sent to Cytovance
within two weeks of the discovery of the Latent Defect. The notice must detail
how the Latent Defect resulted from Defective CGMP Manufacturing. The Parties
will attempt in good faith to resolve a Latent Defect issue within 30 days of
Cytovance’s receipt of the Latent Defect notice. If Cytovance admits that the
Latent Defect resulted from Defective CGMP Manufacturing, the remedy in Section
7.8(f) will apply. If Cytovance disputes that a Latent Defect resulted from
Defective CGMP Manufacturing, the Parties will resolve the dispute in accordance
with to Section 7.8.
 
(f)           Replacement CGMP Batch or Credit.
 
(i)           Client’s sole and exclusive remedy for a Non-Conforming CGMP Batch
resulting from Defective CGMP Manufacturing is, at Client’s sole discretion,
either:
 
(1)           A replacement CGMP Batch manufactured at Cytovance’s expense,
including the costs of replacement Raw Materials; or
 
(2)           A credit to Client’s account equal to the fees charged for the
Non-Conforming CGMP Batch, including any fees charged for the Raw Materials used
in the manufacture of the Non-Conforming CGMP Batch.
 
(ii)           However, if only a portion of a CGMP Batch is considered
non-conforming as a result of Defective CGMP Manufacturing, at Client’s sole
discretion, Client’s sole and exclusive remedy for the partially non-conforming
CGMP Batch is either:
 
(1)           A replacement CGMP Batch manufactured at Client’s expense minus
the fees charged for the manufacture of the partially Non-Conforming CGMP Batch
multiplied by the percentage of the partially Non-Conforming CGMP Batch that was
non-conforming as a result of Defective CGMP Manufacturing; or
 
 
 
18

 
 
 
 
(2)           A credit to Client’s account equal to the fees charged for the
partially non-conforming CGMP Batch (inclusive of the fees charged for the Raw
Materials used in the partially non-conforming CGMP Batch) multiplied by the
percentage of the partially non-conforming CGMP Batch that was non-conforming as
a result of Defective Manufacturing.
 
(g)           Client’s Use of Non-Conforming CGMP Batch. Client is only allowed
to use a Non-Conforming CGMP Batch for testing and analysis to help determine
why the CGMP Batch failed.
 
7.9         Fees for Canceling or Rescheduling a CGMP Batch. Unless a different
cancellation provision is expressly stated in an SOW, the Parties agree that if
Client cancels or reschedules a CGMP Batch (excepting Client’s termination of
the applicable SOW for cause), or a Batch is canceled or rescheduled as a result
of Sections 8.1, 8.2, or 8.3, Client will pay to Cytovance as liquidated damages
(which the Parties agree does not serve as a penalty) an amount equal to a
percentage of the fees set forth in the applicable SOW for the canceled or
rescheduled CGMP Batch in accordance with the following schedule:
 
Days Prior Notice to Cytovance
 
> 90
60 to 90
< 60
 
Cancellation Fee for Canceled or Rescheduled CGMP Batch
 
0%
50%
100%
 

7.10           Termination of CGMP Batches during CGMP Manufacturing. If Client
terminates the manufacture of a CGMP Batch after Cytovance commences the CGMP
Manufacturing Process for any reason (except termination of the applicable SOW
for cause), Cytovance may withhold from Client the Deliverables (whether
completed or uncompleted) from such CGMP Batch until Client pays all fees due
for the CGMP Batch, which will be prorated according to the Services completed
up to the time of termination of the terminated CGMP Batch.
 
8. 
Suspension of Services.
 
8.1           Failure to Pay Invoices. Unless different payment terms are set
forth in the applicable SOW, upon notice to Client, Cytovance may immediately
suspend any Services at any time, including the withholding of any Deliverables
(whether completed or in-process), if Client has failed to pay an invoice within
60 days as required by Section 3.3. Cytovance will have no liability for the
suspended Services or withheld Deliverables. Client shall pay any fees under
Section 7.9 that result from the rescheduling or cancellation of any Batch
affected by the suspension of Services, and any fees for the procurement of
additional Raw Materials to replace Raw Materials that expired because of the
suspended Services. Cytovance will resume the Services upon full payment of all
invoices 60 or more days past due.
 
 
 
19

 
 
 
 
8.2           Failure to Maintain Approvals for Client Product. If Cytovance
learns, or reasonably suspects in good faith, that Client does not maintain the
appropriate approvals from any Regulatory Authorities for any Client Product as
required by Section 2.5, Cytovance may, upon notice to Client, immediately
suspend any Services, including the withholding of any Deliverables (whether
completed or in-process), related to the Client Product at issue. Cytovance will
have no liability for the suspended Services or withheld Deliverables. Client
shall pay any fees under Section 7.9 that result from the rescheduling or
cancellation of any Batch because of the suspension of Services, and any fees
for the procurement of additional Raw Materials to replace Raw Materials that
expired because of the suspended Services. Cytovance will resume the Services
when Client demonstrates to Cytovance’s reasonable satisfaction that Client has
received and maintains the appropriate approvals from all necessary Regulatory
Authorities for the manufacture of that Client Product. Any Services related to
other Client Product not affected by this Section will continue in accordance
with this Agreement and the applicable SOW.
 
8.3           Failure to Maintain Intellectual Property Rights. If Cytovance
learns, or reasonably suspects in good faith, that Client does not maintain the
appropriate intellectual property rights for Cytovance’s use of Client
Technology, Client Components, Client Equipment, or Client Product as required
by Section 15.3(c) or Section 15.3(d), Cytovance may, upon notice to Client,
immediately suspend Services and withhold any Deliverables (whether completed or
in-process) affected by Client’s failure to maintain the appropriate
intellectual property rights. Cytovance will have no liability for the suspended
Services or withheld Deliverables. Client shall pay any fees under Section 7.9
that result from the rescheduling or cancellation of any Batch because of the
suspension of Services, and any fees for the procurement of additional Raw
Materials to replace Raw Materials that expired because of the suspended
Services. Cytovance will resume the Services when Client demonstrates to
Cytovance’s reasonable satisfaction that Client has received and maintains the
appropriate intellectual property rights required by Sections 15.3(c) or
15.3(d). Any Services not affected by this Section will continue in accordance
with this Agreement and the applicable SOW.
 
8.4           Force Majeure. Cytovance may suspend any Services because of a
force majeure event described in Section 0.
 
9. 
Document and Sample Retention.
 
9.1           Cytovance Storage. Cytovance shall keep and maintain Service
Documentation and Samples for a period of two (2) years after the completion of
the relevant Services. Cytovance shall provide Client with electronic copies of
all Service Documentation. Client shall pay all fees associated with such
storage and maintenance of the Service Documentation and Samples up front and in
full each year as set forth in the relevant SOW.
 
9.2           Return or Destruction Samples
 
(e)           Conclusion of Storage Period. At the conclusion of the two-year
retention period, Cytovance shall contact Client in writing to inquire whether
Client desires Cytovance to destroy the Samples or transfer the Samples to
Client or its designee. Within twenty (20) business days of receiving the notice
from Cytovance, Client shall notify Cytovance in writing of its decision. If
Cytovance does not receive an answer from Client within twenty (20) business
days of delivery of the notice to Client, Cytovance may destroy the Service
Documentation and Samples without any liability to Client.
 
 
 
20

 
 
 
 
(f)           Return of Documents and Samples. If Client elects to have
Cytovance transfer the Samples to Client or its designee, Client shall pay all
fees and expenses related to the transfer of the Samples, including all shipping
charges, shipping insurance, and Cytovance’s labor in gathering and preparing
the Samples for shipment, prior to the transfer of the Samples. Client shall pay
Cytovance for transfer of the Samples net 30 from date of Cytovance Invoice.
 
10. 
Shipping.
 
10.1           In General. All items (including, but not limited to, Client
Components, Client Equipment, Client Product, and Raw Materials) shipped from
Cytovance to Client or Client’s designee are delivered Ex Works (Incoterms 2010)
Cytovance Facility. Client is responsible for all costs and risk of loss during
shipment.  Client shall procure (or have Cytovance procure), at Client’s cost,
insurance covering damage or loss of any items during shipping.
 
10.2           Cytovance Responsibilities.
 
(a)           Adherence to Client Instruction. Cytovance shall package the items
for shipment at Client’s expense and in accordance with Client’s written and
reasonable instructions, or, if no instructions are applicable, then in
accordance with Cytovance’s SOPs.
 
(b)           Remedy.
 
(i)           Items other than Client Product. If Cytovance fails to package for
shipment any items in accordance with Client’s written and reasonable
instructions or Cytovance’s SOPs, as applicable, and that failure results in the
damage or destruction of the item shipped, at Client’s sole discretion, Client’s
sole and exclusive remedy is either: (i) Cytovance will credit to Client’s
account the value of the repairs (if the item is reparable), or (ii) pay the
fair market value of the item (if the item is destroyed), minus any insurance
proceeds available to Client from an insurance policy covering the item damaged
or destroyed, or any insurance proceeds that would have been available to Client
if the item should have been insured under this Agreement.
 
(ii)           Client Product. If the item destroyed or damaged is Client
Product, at Client’s sole discretion, as Client’s sole and exclusive remedy,
Cytovance will either: (i) remanufacture Client Product at Cytovance sole
expense; or (ii) credit to Client’s account the fees charged by Cytovance for
the portion of the Client Product that was damaged or destroyed as a result of
Cytovance’s failure to follow Client’s written and reasonable instructions or
Cytovance’s SOPs, as applicable.
 
10.3           Imports. Client will be the importer of record for any items
(including, but not limited to, Client Components, Client Equipment, and Raw
Materials) shipped to Cytovance from a foreign country by or on behalf of Client
or its designee. Client shall comply with all applicable United States import
Laws and all applicable export Laws of the country of exportation. Client shall
obtain and pay for any licenses, clearances, and other governmental
authorization(s) necessary for the import of any items to Cytovance. Client
shall select and pay the freight forwarder, who will solely be Client’s agent.
Client and its freight forwarder are solely responsible for preparing and filing
any documentation required for the import.
 
 
 
21

 
 
 
 
10.4           Exports. Client will be the exporter of record for any items
(including, but not limited to, Client Components, Client Equipment, Client
Product, and Raw Materials) shipped out of the United States to Client or its
designee. Client shall comply with all applicable United States export Laws and
all applicable import Laws of the country of deportation. Client shall obtain
and pay for any licenses, clearances, and other governmental authorization(s)
necessary for the export of the items. Client shall select and pay the freight
forwarder, who will solely be Client’s agent. Client and its freight forwarder
are solely responsible for preparing and filing the shipper’s export declaration
and any other documentation required for the export. In connection with the
export of Client Product to Client or its designee, Cytovance will deliver to
Client all certificates of analysis, certificates of conformity, and other
documentation with respect to the Client Product that is required by applicable
Law.
 
11.           Client Product Recalls. If Client performs or is subject to a
Recall, Client is responsible for coordinating the Recall. Client shall promptly
notify Cytovance if any Client Product is the subject of a Recall and provide
Cytovance with a copy of all relevant documents relating to the Recall. Client
is responsible for all of the costs and expenses of such Recall, including any
expenses incurred by Cytovance as a result of the Recall. Cytovance may notify
any Regulatory Authority or other governmental or quasi-governmental authority
of the necessity of a Recall of Client Product as required by applicable Law.
 
12.           Audits and Facility Visits.
 
12.1        Manufacturing Audits.
 
(a)           Duration and Frequency. Client, at its own expense, once per
calendar year, upon at least 30 days’ prior written notice to Cytovance (or 24
hours’ prior written notice to Cytovance in the event of an incident involving
the Facility or Services that immediately justifies Client’s inspection or
attention), may perform a Manufacturing Audit. The Manufacturing Audit must
occur during normal business hours at mutually agreeable times, for not more
than two business days, and include not more than two Client employees or
representatives. All Client employees or representatives conducting the audit
must be qualified to conduct a Manufacturing Audit.
 
(b)           Enlarged Audits. If the Parties agree to more than one
Manufacturing Audit in a calendar year, or to a Manufacturing Audit that occurs
outside normal business hours, lasts for more than two business days, or
involves more than two Client employees or representatives, Client shall pay a
reasonable fee to Cytovance to compensate Cytovance for accommodating the
enlarged Manufacturing Audit. The fee will be specified in an SOW or Change
Order.
 
(c)           For Cause Audits. Upon reasonable advance notice to Cytovance,
Client may conduct a “for cause” audit if Cytovance exhibits a material
deficiency with CGMP requirements relating to Client Product. The notice must
set forth the specific deficiency exhibited by Cytovance and the justification
for the “for cause” audit. The scope of a “for cause” audit is limited to the
material or deficiency contained in the notice to Cytovance and must only
directly relate to the Client Product at issue. The timing, duration, and Client
employees or representatives allowed to participate in the “for cause” audit
must reflect the limited scope of the audit.
 
 
 
22

 
 
 
 
(d)           Confidentiality. All audited information, data, and documents
examined during a Manufacturing Audit or “for cause” audit will be treated as
Confidential Information of Cytovance (except the information, data, or
documents that are Client Confidential Information), and Client may not remove
or copy any Cytovance Confidential Information data without Cytovance’s prior
written consent.
 
12.2       Facility Visits.
 
(a)           Virtual Audit. Prior to or in connection with the commencement of
the Services, Client may conduct a virtual audit of Cytovance’s Facilities.
Cytovance will not charge Client for accommodating the virtual audit.
 
(b)           Duration and Frequency. Client, at its own expense, up to two
times per calendar year, upon at least ten (10) days’ prior written notice to
Cytovance, may visit Cytovance’s Facilities to casually observe the Services.
The visit must occur during normal business hours at mutually agreeable times,
up to four hours during one business day, and include not more than two Client
employees or representatives. Access to the Facility is limited to the public
areas of the Facility and the areas of the Facility in which Client Product is
in process. However, access to the actual manufacturing suite where Client
Process is being manufactured is prohibited.
 
(c)           Enlarged Facility Visits. If the Parties agree to more than two
Facility visits in a calendar year, or to a Facility visit that occurs outside
normal business hours, lasts for more than four hours or occurs over more than
one business day, or involves more than two Client employees or representatives,
Client shall pay a reasonable fee to Cytovance to compensate Cytovance for
accommodating the enlarged Facility visit. The fee will be specified in an SOW
or Change Order.
 
12.3           Person in the Plant. If necessitated by the Services and agreed
upon by the Parties, Client may have one or more Persons in the Plant. Each
Person in the Plant will not be an employee, agent, or independent contractor of
Cytovance for any purpose. Cytovance’s fees for supporting the Person(s) in the
Plant will be set forth in the SOW.
 
12.4           Liability of Client. All Client employees and representatives
conducting the initial virtual audit, a Manufacturing Audit, or “for cause”
audit, visitors to the Facility on Client’s behalf, and Person(s) in the Plant
must: (a) adhere to all Cytovance safety procedures and Facility access rules
and restrictions while located at the Facility; (b) not interfere with
Cytovance’s operations or employees; and (c) refrain from inquiring about and
investigating other clients of Cytovance or services provided by Cytovance to
other clients. Cytovance may remove any individual from the Facility at any time
for failing to adhere to the rules in this Section or any other reasonable rules
or procedures implemented by Cytovance. Client will be liable to Cytovance for
all damages caused by the acts or omissions of its employees and representatives
conducting a Manufacturing Audit or “for cause” audit, visitors to the Facility
on Client’s behalf, and Person(s) in the Plant.
 
 
 
23

 
 
 
 
12.5           Regulatory Authority’s Audit of Cytovance. Any notice from
Cytovance to Client regarding a Regulatory Authority’s audit or inspection of
Cytovance or the Facility will be handled in accordance with the Quality
Technical Agreement.
 
13.          Intellectual Property.
 
13.1           Inventorship. Inventorship of any Invention will be determined
according to the patent laws of the United States of America.
 
13.2           Client Inventions. As between the Parties, Client will own all
right, title and interest in and to any Client Inventions. Cytovance hereby
irrevocably sells, assigns, and transfers to Client all of Cytovance’s right,
title, and interest in and to all Client Inventions. Cytovance shall cooperate
with Client as may be necessary for the perfection, enforcement, or defense of
any intellectual property rights in or to any Client Inventions.
 
13.3           Licenses to Cytovance. Client grants to Cytovance a
non-exclusive, irrevocable, fully paid-up, worldwide license (including the
right to sublicense to a subcontractor in accordance with Section 2.9) to make,
have made, use, and have used Client Technology, Client Inventions, Client
Components, Client Equipment, and Client Product solely to the extent necessary
to perform Services in accordance with this Agreement and the relevant SOW.
 
13.4           Cytovance Inventions. As between the Parties, Cytovance will own
all right, title, and interest in and to any Cytovance Inventions that were
discovered, first conceived, made, developed, or reduced to practice in
performance of the Services. Except in the case of Cytovance Inventions which
include or is based on Client Technology, Client hereby irrevocably sells,
assigns, and transfers to Cytovance all of Client’s right, title, and interest
in and to all Cytovance Inventions. Client shall cooperate with Cytovance as may
be necessary for the perfection, enforcement, or defense of any intellectual
property rights in or to any Cytovance Inventions.
 
13.5           Licenses to Client. Cytovance grants to Client a non-exclusive,
irrevocable, fully paid-up, worldwide license (including the right to
sublicense) to use, have used, make, and have made Cytovance Inventions
incorporated into Client Product solely for the purposes of making, having made,
using, offering to sell, selling, having sold, importing, and exporting Client
Product. However, the non-exclusive license from Cytovance to Client for the use
of Cytovance’s Keystone Expression System® or Cytovance’s CHO expression system
is not included in this Agreement, and will be set forth in a separate license
agreement between Cytovance and Client.
 
13.6           No Implied Licenses. This Agreement does not confer upon a Party
any right, title, or interest to or under any Patent, Know-How, or other
intellectual property right owned or controlled by the other Party, except for
those rights expressly granted in this Section 13. All rights, title, and
interests not expressly conveyed herein are reserved by the respective Parties.
 
 
 
24

 
 
 
 
13.7           Technology Transfer Assistance. Client, at its option, may elect
to engage a Third Party to perform the Services or services substantially
similar to the Services during or after the termination or expiration of this
Agreement. Cytovance will provide assistance to Client in transferring to the
Third Party any and all of Client’s rights in Client Inventions, Client Product,
Client’s licensed rights to Cytovance Inventions, and any other technology,
processes, methodologies, and information necessary for the making, scale-up,
processing, manufacture, filling, or bulk packaging of Client Product. However,
Client shall compensate Cytovance for its time complying with this Section at an
agreed-upon rate and reimburse Cytovance for its out-of-pocket expenses.
Additionally, Client will be liable to Cytovance for any breach by the Third
Party of any licenses from Cytovance to Client with regards to the Client
Product under Section 13.5.
 
14.          Confidentiality.
 
14.1           Disclosure of Confidential Information. The Parties may disclose
its Confidential Information to the other in connection with this Agreement.
Each Discloser warrants that it owns or is otherwise authorized to disclose its
Confidential Information to the Recipient and that disclosure of its
Confidential Information will not violate any obligations it has to any other
Third Party. If a Discloser’s Confidential Information contains any confidential
or proprietary information belonging to another Third Party, the Discloser
warrants that it is authorized to disclose that Third Party’s information to the
Recipient.
 
14.2           Previous Disclosures of Confidential Information. All information
considered Confidential Information under the Mutual Confidential Disclosure
Agreement, effective September 12, 2019 between the Parties is considered
Confidential Information under this Agreement. This Agreement will control the
handling of any Confidential Information of either Party, regardless of whether
the Confidential Information was received under the agreement referred to in the
foregoing sentence or under this Agreement.
 
14.3           Recipient Obligations. The Recipient may use the Discloser’s
Confidential Information solely for the Services and in furtherance of this
Agreement. The Recipient shall not disclose to any Third Party any Confidential
Information of the Discloser. The Recipient shall use at least the same degree
of care to preserve the confidentiality of the Discloser’s Confidential
Information as the Recipient uses to protect its own Confidential Information,
but in no event less than a reasonable standard of care. The Recipient shall
promptly notify the Discloser upon the Recipient’s discovery of any unauthorized
use or disclosure of the Discloser’s Confidential Information.
 
14.4           Excluded Information. Any idea, documents, data, or information,
in any form or medium, is not considered “Confidential Information” of the
Discloser if the Recipient can demonstrate with competent evidence that such
data or information: (a) is or becomes generally known or available through no
breach of this Agreement by the Recipient; (b) is already known by the Recipient
at the time of receiving the information from the Discloser; (c) is furnished to
the Recipient by a Third Party on a non-confidential basis and the Third Party
is not known or suspected by the Recipient to be bound by confidentiality
obligations to the Discloser; or (d) is independently developed by the Recipient
without any use of the Discloser’s Confidential Information. An exception to
Confidential Information will not apply to a combination of items of
Confidential Information if one or more individual items of the combination, but
not all, fall within the exception.
 
 
 
25

 
 
 
 
14.5       Permitted Disclosures.
 
(a)           Authorized Agents. The Recipient may disclose the Discloser’s
Confidential Information to its Authorized Agents in connection with the
performance of Services or exercising Recipient’s rights under this Agreement
who have signed confidentiality agreements containing, or are otherwise bound
by, confidentiality obligations at least as restrictive as those in this
Agreement.
 
(b)           Compelled Disclosure. The Recipient may disclose the Discloser’s
Confidential Information in response to a valid order, rule, or regulation of a
court or governmental body with competent jurisdiction. However, the Recipient
shall first give notice to the Discloser (if legally permissible and
practicable) so that the Discloser may intervene and seek a protective order or
other remedy.
 
(c)           Investors and Acquirers. The Recipient may disclose the
Discloser’s Confidential Information to actual or prospective Third Party
investors, lenders, or acquirers of the Recipient to the extent relevant and for
the purpose of evaluating any actual or potential investment, lending
relationship, or acquisition of the Recipient if each such Third Party is bound
by obligations of confidentiality and non-use substantially consistent with
those contained in this Agreement and the Recipient informs the Third Party of
the restrictions and obligations under this Agreement prior to such disclosure.
 
(d)           Client Product Disclosures. Client may disclose Cytovance’s
Confidential Information: (i) to potential investors, acquirers, or licensees of
Client Product, (ii) to Regulatory Authorities in Investigational New Drug
Applications; or (iii) to obtain governmental licenses or marketing approval,
including a Biologics License Application, regarding Client Product. However,
Client must limit disclosure of Cytovance’s Confidential Information to what is
reasonably necessary to satisfy the applicable requirements of such regulatory
agency and seek to avoid or minimize any disclosure to the public of such
Confidential Information.
 
14.6         Ownership; No License. As between the Parties, the Discloser’s
Confidential Information is the property of the Discloser. Except as described
in Section 13, this Agreement does not grant the Recipient any property rights,
by license or otherwise, to any of the Discloser’s Confidential Information, nor
to any intellectual property right based on the Discloser’s Confidential
Information.
 
14.7         Return or Destruction of Confidential Information. Upon termination
or expiration of this Agreement, if requested in writing by the Discloser, the
Recipient shall promptly return to the Discloser or destroy (and certify the
destruction of) the Discloser’s Confidential Information in the Recipient’s
possession. However, the Recipient may retain one copy of the Discloser’s
Confidential Information for legal or regulatory compliance reasons and will not
be required to access or delete electronic backup, active archive, or archived
copies of the Discloser’s Confidential Information that were generated in
accordance with the Recipient’s bona fide backup or archiving practices. Any
copies of the Discloser’s Confidential Information retained by the Recipient
will remain subject to the confidentiality and non-use provisions of this
Agreement (and exceptions thereto).
 
14.8         Term of Confidentiality. A Recipient’s obligations under this
Agreement (and exceptions thereto) with respect to confidentiality and non-use
of the Discloser’s Confidential Information will remain binding upon the
Recipient for a period of five years after the date of this Agreement’s
expiration or termination.
 
 
 
26

 
 
 
 
15.          Representations and Warranties.
 
15.1       General Covenants, Representations and Warranties. Each Party
represents and warrants to the other Party that:
 
(a)           It has the full right and authority to enter into this Agreement
and to perform this Agreement in accordance with its terms.
 
(b)           Neither the execution of this Agreement nor the performance of or
compliance with this Agreement will: (i) conflict with or result in a breach of
any provision of the Party’s certificate of incorporation, bylaws, or similar
governing documents; or (ii) conflict with any obligations to, or any agreements
with, any Third Party.
 
(c)           It has obtained and will at all times during the term of this
Agreement maintain and comply with all licenses, permits, and authorizations
necessary to perform its obligations under this Agreement as required by
applicable Law.
 
(d)           It is in good standing under the laws of each state or other
jurisdiction in which it is incorporated or engages in business activities.
 
15.2       Cytovance Representations and Warranties. Cytovance represents and
warrants to Client that:
 
(a)           Cytovance will perform the Services in accordance with the Service
Standard and Client Product will be manufactured in accordance with the
applicable Manufacturing Process and, if a CGMP Batch, be manufactured free of
Defective CGMP Manufacturing.
 
(b)           Cytovance is not under investigation by the FDA for debarment, nor
is Cytovance presently or in the last five years been debarred, pursuant to 21
U.S.C. §335a or any other similar applicable Law, and Cytovance will not
knowingly use the services of any person or Entity debarred or suspended under
21 U.S.C. § 335a in any capacity related to the Services.
 
(c)           Cytovance will not knowingly hire or retain as an officer or
employee any individual who has been convicted of a felony under the laws of the
United States for conduct relating to the regulation of any drug product under
the United States Food, Drug, and Cosmetic Act.
 
(d)           At all times during the Services Cytovance will maintain adequate
comprehensive public liability and property damage insurance, or equivalent
programs of self-insurance, with single limits of at least $2,000,000 per
occurrence and $5,000,000 in the aggregate. Cytovance agrees to issue to Client
a Certificate of Insurance evidencing such coverage within 30 days of Client’s
written request. Any deductible and self-insurance retention is the sole
responsibility of Cytovance.
 
 
 
27

 
 
 
 
15.3        Client Representations and Warranties. Client represents and
warrants to Cytovance that:
 
(a)           Client shall: (i) provide complete and accurate scientific data
necessary to Cytovance’s performance of Services; (ii) provide Cytovance with
all information necessary to effect the reliable transfer of Client Technology
to Cytovance for performance of the Services; (iii) provide Cytovance with
sufficient Client Components necessary for the performance of Services; (iv) if
applicable, review and approve in-process and finished Client Product test
results; and (v) be responsible for the preparation of all Client
Product-related submissions to Regulatory Authorities and other governmental and
quasi-governmental entities.
 
(b)           Client will maintain all appropriate regulatory approvals required
by Section 2.5. Client will promptly notify Cytovance if it fails to maintain
any of these approvals.
 
(c)           Client will retain all rights, title, and interest in and to
Client Components, Client Equipment, Client Technology, and Client Product
necessary for Cytovance’s performance of Services, including all rights
necessary for Cytovance to manufacture Client Product in accordance with this
Agreement. Client will promptly notify Cytovance if it fails to maintain any of
these rights.
 
(d)           Cytovance’s use of Client Components, Client Equipment, Client
Technology, and Client Product will not violate or infringe on the Patents,
Know-How, trademarks, service marks, copyrights, any other intellectual property
right, or confidential information of any Third Party. Client will promptly
notify Cytovance if it learns or suspects that any of these Third Party will by
violated by Cytovance’s use of Client Components, Client Equipment, Client
Technology, and Client Product.
 
(e)           Client will hold, use, market, sell, and dispose of any
Deliverables provided by Cytovance to Client in accordance with all applicable
Law.
 
(f)           Client will procure and maintain, from the Effective Date through
the date that is two years after the expiration date or last date of use
(whichever is later) of all Client Product produced under this Agreement,
commercial general liability, clinical trial product liability, and contractual
liability insurance coverage (the “Client Insurance”). Each type of coverage of
the Client Insurance must cover amounts not less than $3,000,000 per occurrence
and must be with an insurance carrier reasonably acceptable to Cytovance. Client
shall name Cytovance as an additional insured on the Client Insurance and Client
shall promptly deliver a certificate of Client Insurance and endorsement of
additional insured to Cytovance evidencing such coverage. If Client fails to
furnish such certificates or endorsements, or if at any time during the term of
this Agreement Cytovance learns of the cancellation or lapse of the Client
Insurance and Client fails to rectify the same within 10 days after notice from
Cytovance, Cytovance, at its option, may terminate this Agreement. Any
deductible and self-insurance retention is the sole responsibility of Client.
 
15.4       Warranty Disclaimer. EXCEPT FOR THE WARRANTIES EXPRESSLY STATED IN
THIS SECTION 15 AND SECTION 14.1, NEITHER PARTY PROVIDES TO THE OTHER PARTY ANY
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE MATERIALS AND SERVICES
PROVIDED UNDER THIS AGREEMENT, AND EACH PARTY WAIVES ALL SUCH WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
 
 
28

 
 
16.         Limitations of Liability.
 
16.1           Remedies for Failed Services. THE REMEDIES IN SECTION 4.1(e),
SECTION 4.2(f), SECTION 4.3(e), SECTION 5.3, SECTION 6.4, SECTION 7.4, SECTION
7.8(f), AND SECTION 10.2(b), AS APPLICABLE, CONSTITUTE THE SOLE AND EXCLUSIVE
REMEDY OF CLIENT AND THE SOLE AND EXCLUSIVE LIABILITY OF CYTOVANCE FOR FAILED
SERVICES OR NON-CONFORMING DELIVERABLES CAUSED BY ANY REASON WHATSOEVER. UNDER
NO CIRCUMSTANCES WILL CYTOVANCE BE LIABLE FOR INDIRECT, COLLATERAL, SPECIAL,
CONSEQUENTIAL, PUNITIVE, OR OTHER DAMAGES, LOSSES, OR EXPENSES IN CONNECTION
WITH THE PRODUCTION OR DELIVERY OF DELIVERABLES UNDER THIS AGREEMENT, INCLUDING,
BUT NOT LIMITED TO, LOSS OF USE, LOST PROFITS, THE COST OF COVER, OR THE COST OF
A RECALL, REGARDLESS OF WHETHER SUCH CLAIMS FOR DAMAGES ARE FOUNDED IN TORT,
CONTRACT, STATUTE, OR OTHER SOURCES OF LAW. 
 
16.2       Limit of Liability.
 
(a)           Waived Damages. WITHOUT LIMITING A PARTY’S DUTY TO DEFEND AND
INDEMNIFY THE OTHER PARTY AGAINST A THIRD PARTY CLAIM AS DESCRIBED IN SECTION
17, NEITHER PARTY WILL BE ENTITLED TO INCIDENTAL, INDIRECT, CONSEQUENTIAL,
EXEMPLARY, OR SPECIAL DAMAGES, WHETHER OR NOT FORESEEABLE, ARISING IN CONNECTION
WITH THE DEFAULT OR BREACH OF ANY OBLIGATION OF THE OTHER PARTY UNDER THIS
AGREEMENT, ANY SOW, THE QUALITY TECHNICAL AGREEMENT, OR ANY OTHER DOCUMENTS
RELATED THERETO.
 
(b)           Maximum Liability. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, IN NO EVENT WILL CYTOVANCE’S TOTAL LIABILITY TO CLIENT EXCEED SIX
MILLION DOLLARS.
 
 
 
29

 
 
 
 
17.         Indemnification.
 
17.1           By Client.
 
(a)           Duty to Defend. Except to the extent a claim for indemnification
results from the fraud or criminal conduct of Cytovance, Client shall defend
each and all Cytovance Indemnitees against any Third Party lawsuit, action,
claim, demand, assessment, proceeding, or subpoena (collectively, a “Claim”)
arising directly or indirectly from or related to one or more of the following:
(i) Client’s breach, violation, non-compliance, or non-performance of any of the
terms of this Agreement; (ii) Client’s gross negligence or willful misconduct;
(iii) the acts and omissions of any person who visits the Facility on behalf of
Client, including auditors, Facility visitors, and Persons in the Plant; (iv)
the destruction of Client Components in accordance with Section 4.1(e); (v) any
suspension of Services or withholding of Deliverables (whether completed or
in-process) in accordance with Section 3.3 or Sections 8.1–8.3; (vi) the
destruction of Service Documentation and Samples in accordance with Section 9.2;
(vii) Client’s violation of the terms of any Third Party Licensed Materials used
in the production of Client Product or incorporated into Client Product; (viii)
the marketing, distribution, or use of any Deliverables (including, but not
limited to, Client Product, Conforming CGMP Product, and Client Product from
Non-Conforming CGMP Batches); (ix) any allegation that the composition of matter
or use of Client Technology infringes the Patents, Know-How, trademarks, service
marks, copyrights, any other intellectual property rights, or confidential
information rights of a Third Party; and (x) any allegation that the composition
of matter or use of Deliverables infringes the Patents, Know-How, trademarks,
service marks, copyrights, any other intellectual property rights, or
confidential information rights of a Third Party.
 
(b)           Duty to Indemnify. In addition to Client’s duty to defend, with
regards to any Claim in Section 17.1(a), except to the extent a claim for
indemnification results from the fraud or criminal conduct of Cytovance, Client
shall indemnify any Cytovance Indemnitee against any loss, cost, damage, or
expense, including attorney fees and litigation expenses (collectively, “Loss”),
awarded to any Third Party or agreed to in a settlement by Cytovance with that
Third Party in accordance with Section 17.4.
 
(c)           Breach of Duty to Defend or Indemnity. If Client breaches its duty
to defend and indemnify a Cytovance Indemnitee in accordance with Sections
17.1(a) and Section 17.1(b), Client shall reimburse that Cytovance Indemnitee
for its attorney fees and any Loss incurred as a result of the Third Party Claim
and the reasonable attorney fees and litigation expenses incurred by that
Cytovance Indemnitee in recouping the Loss from Client.
 
17.2       By Cytovance.
 
(a)           Duty to Defend. Except to the extent a claim for indemnification
results from the fraud or criminal conduct of Client, Cytovance shall defend
each and all Client Indemnitees against any Third Party Claim arising directly
or indirectly from or related to one or more of the following: (i) Cytovance’s
breach, violation, non-compliance, or non-performance of any of the terms of
this Agreement; (ii) Cytovance’s gross negligence or willful misconduct; (iii)
Cytovance’s breach of its obligations with respect to any Third Party Licensed
Materials used by Cytovance in the Services; and (iv) any claim that Cytovance
Technology infringes the Patents, Know-How, trademarks, service marks,
copyrights, any other intellectual property rights, or confidential information
rights of a Third Party.
 
(b)           Duty to Indemnify. In addition to Cytovance’s duty to defend, with
regards to any Claim in Section 17.2(a), except to the extent a claim for
indemnification results from the fraud or criminal conduct of Client, Cytovance
shall indemnify Client against any Loss awarded to any Third Party or agreed to
in a settlement by Client with that Third Party in accordance with Section 17.4.
 
(c)           Breach of Duty to Defend or Indemnity. If Cytovance breaches its
duty to defend and indemnify a Client Indemnitee in accordance with Sections
17.2(a) and Section 17.2(b), Cytovance shall reimburse that Client Indemnitee
for its attorney fees and any Loss incurred and the reasonable attorney fees and
litigation expenses incurred by that Client Indemnitee in recouping the Loss
from Cytovance.
 
 
 
30

 
 
 
 
17.3       Indemnification Procedure.
 
(a)           Notice of Claim. A Cytovance Indemnitee or Client Indemnitee
entitled to defense and indemnification under Section 17.1 or Section 17.2 (the
“Indemnified Party”) shall inform the indemnifying Party (the “Indemnifying
Party”) of the Third Party Claim giving rise to the duty to defend and indemnify
within seven days after receiving notice of such Claim. Delayed or late notice
will not absolve an Indemnifying Party of its indemnification obligations to the
Indemnified Party, but the Indemnifying Party will not be responsible for any
Loss resulting solely from a delayed or late notice.
 
(b)           Acceptance of Claim. Within seven (7) days of receipt of the
notice of Claim, the Indemnifying Party shall give the Indemnified Party notice
of whether it accepts or in good-faith disputes its duty to defend and
indemnify. If the Indemnifying Party accepts its duty to defend and indemnify,
the Indemnified Party shall cooperate with the Indemnifying Party and the
Indemnifying Party’s insurer as the Indemnifying Party may reasonably request,
and at the Indemnifying Party’s cost and expense. The Indemnified Party, at its
own expense and with counsel of its choice, will have the right to participate
in the defense of any Claim that has been assumed by the Indemnifying Party.
 
(c)           Dispute of Duty to Indemnify. An Indemnifying Party’s good-faith
dispute of its duty to defend and indemnify does not absolve the Indemnifying
Party of its actual duty to defend and indemnify the Indemnified Party.
Moreover, the Indemnified Party is free pursue any remedy available at law,
equity, and as described in Section 17.1(c) or Section 17.2(c), as applicable,
to require the Indemnifying Party to fulfill its duty to defend and indemnify.
 
17.4       Settlement with a Third Party. No Indemnifying Party will be
obligated to indemnify an Indemnified Party in connection with any settlement of
a Claim made by the Indemnified Party without the Indemnifying Party’s written
consent. However, the Indemnifying Party shall not unreasonably withhold,
condition, or delay its consent. If an Indemnifying Party receives notice of the
Indemnified Party’s intent to settle a Claim and does not respond within seven
days, the Indemnifying Party will be presumed to have consented to the
settlement.
 
18.         Terms of this Agreement, the Quality Technical Agreement, and SOWs.
 
18.1       Term of this Agreement.
 
(a)           Initial Term. The term of this Agreement commences on the
Effective Date and ends on the fifth anniversary of the Effective Date or the
date this Agreement is terminated pursuant to Section 19, whichever occurs
first, subject to the provisions of Section 18.4.
 
(b)           Limited Extension. In the event Section 18.4 applies, this
Agreement will continue solely with respect to any in-process SOW until that
SOW(s) is completed or is terminated, and no other SOWs may be entered into by
the Parties under this Agreement.
 
(c)           Extension of Term. Regardless of whether Section 18.4 applies,
prior to the expiration of the initial term of this Agreement, the Parties may
agree in writing to extend the term of this Agreement, with or without
modification or amendment.
 
 
 
31

 
 
 
 
18.2       Term of Quality Technical Agreement.
 
(a)           Initial Term. The term of the Quality Technical Agreement will
expire upon the termination of this Agreement, subject to the provisions of
Section 18.4 if not otherwise renewed as part of any extension of this Agreement
as set forth in Section 18.1(c).
 
(b)           Limited Extension. In the event Section 18.4 applies, the Quality
Technical Agreement will continue solely with respect to the in-process SOW
until that SOW(s) is completed or is terminated.
 
18.3       Term of SOW. The term of any SOW will expire on the earlier of: (i)
the completion of Services under such SOW; or (ii) the date such SOW is
terminated pursuant to Section 19. The termination of any SOW will not cause the
termination of this Agreement, the Quality Technical Agreement, or any other
SOW.
 
18.4       Termination of Agreement and Uncompleted SOWs. If this Agreement is
terminated or expires and a SOW is then in process but has not yet completed,
the SOW will continue in accordance with its terms and the terms of this
Agreement and the Quality Technical Agreement (if applicable to any in-process
SOW) until completion of the SOW or the termination of the SOW pursuant to
Section 19.
 
19.         Justifications for Termination.
 
19.1       Termination for Convenience.
 
(a)           Termination of Agreement. Client may terminate this Agreement for
convenience by providing one hundred eighty (180) days’ prior written notice to
Cytovance. Upon receipt of such notice of termination for convenience, Cytovance
will scale down the affected portion of any in-process SOW and avoid (or
minimize, where non-cancelable) any further related expenses. All fees and
reimbursements, if any, for termination of this Agreement will be paid as set
forth in Section 20.
 
(b)           Termination of SOW. Unless otherwise stated in the SOW, Client may
terminate any SOW for convenience by providing 90 days’ prior written notice to
Cytovance. Upon receipt of such notice of termination for convenience, Cytovance
will scale down the affected portion of the SOW and avoid (or minimize, where
non-cancelable) any further related expenses. All fees and reimbursements, if
any, for termination of an SOW under this Section will be paid as set forth in
Section 20.
 
19.2       Termination for Bankruptcy. Upon 30 days written notice to the other
Party, either Party may terminate this Agreement if the other Party files for
bankruptcy, reorganization, liquidation, or receivership proceedings (or is
forced into such proceedings by another party), or the other Party assigns a
substantial portion of its assets for the benefit of creditors.
 
19.3       Termination for Force Majeure. Upon written notice to the other
Party, either Party may terminate this Agreement if a force majeure event
results in a delay of either Party’s performance under this Agreement for a
period that exceeds 90 days as described in Section 0.
 
 
 
32

 
 
 
 
19.4       Termination for Cause.
 
(a)           Notice of Breach. If either Party believes that the other is in
material breach of this Agreement or an SOW, the Party may deliver notice of the
breach to the breaching Party. The Party receiving the notice will have seven
days from receipt of such notice to dispute the breach in good faith or commence
a cure of the breach. If the Party receiving the notice commences a cure, it
will have 60 days from receipt of the notice of breach to complete the cure,
except when the breach is a non-payment of an invoice, in which case the breach
must be cured within 15 days from the date of notice.
 
(b)           Failure to Remedy Breach. If the Party receiving the notice of
breach fails to cure or dispute the breach within the applicable periods set
forth Section 19.4(a), the Party delivering the notice of breach may terminate
this Agreement or the applicable SOW, effective upon delivery of notice of
termination to the other Party.
 
(c)           Dispute Regarding Breach. If the Party receiving the notice of
breach in good faith disputes that it is in breach or disputes that it failed to
cure or remedy the breach, the matter will be addressed under Section 22. In
such event, the notifying Party may not terminate this Agreement for cause until
the date that it has been determined in accordance with Section 22 that the
allegedly breaching Party is in material breach of this Agreement.
 
20.         Effect of Termination.
 
20.1       Prior Obligations. Termination or expiration of this Agreement or any
SOW will not relieve either Party of any obligations (including payment
obligations) which accrued prior to the date of termination or expiration. 
 
20.2       Payments to Cytovance. If Client terminates this Agreement or any SOW
or Change Order for any reason, Client shall reimburse Cytovance for all: (i)
Raw Materials, Third Party Licensed Materials, outsourced services, other
supplies or services ordered by, and any other obligations incurred by,
Cytovance pursuant to the terminated SOW(s) or Change Order(s) prior to
termination; (ii) work-in-process commenced by Cytovance pursuant to any
terminated SOW(s) or Change Order(s); and (iii) completed Client Product at
applicable fees as of the date of termination. Any remaining Client Components
will be handled pursuant to Section 4.1(f). Any remaining Raw Materials will be
handled pursuant to Section 4.2(g). Storage fees for Client Equipment will
accrue under Section 5.5 until the Client Equipment is returned to Client or its
designee in accordance with Section 5.6.
 
21.         Correspondence and Notices.
 
21.1       Ordinary Course Notices. Correspondence, reports, documentation, and
any other written communications between the Parties in the ordinary course of
performing this Agreement must be delivered by hand, or sent by mail, fax, or
email or to the employee or agent of the other Party who is designated by the
other Party to receive such written communication.
 
 
 
33

 
 
 
 
21.2       Other Notices. Any notices regarding this Agreement, other than
ordinary course communications, must be delivered to the other Party at the
address specified below or at such other address as the other Party specifies in
writing. The notice must be in writing and will be deemed given: (a) upon
personal delivery to the appropriate address; (b) if sent by certified mail to a
recipient in the same country, three business days after the date of mailing (if
mailed internationally, then seven business days after the date of mailing), or
the date that the recipient signs for the delivery, whichever occurs first; or
(c) if sent by reputable overnight courier, the next business day that the
courier regularly makes deliveries.
 
All correspondence to Client must be addressed as follows:
 
GT Biopharma, Inc.
9350 Wilshire Blvd., Suite 203
Beverly Hills, CA 90212
Attention: Anthony Cataldo, CEO and Steve Weldon, CFO
 
All correspondence to Cytovance must be addressed as follows:
 
Cytovance Biologics, Inc.
800 Research Parkway, Suite 200
Oklahoma City, Oklahoma 73104
Attention: Matt Delaney, VP of Business Development
Email: mdelaney@cytovance.com
            info@cytovance.com
 
with a copy to:
 
John B. Davis & Associates, PLLC
101 Park Avenue, Suite 250
Oklahoma City, Oklahoma 73102
Attention: John B. Davis
Email:   john@jbdavislaw.com
             info@jbdavislaw.com
 
22.         Dispute Resolution.

 
22.1           Disputes Regarding Client Product. Any dispute regarding
Cytovance’s performance of research and development Services, including the
manufacture of an R&D Batch, the manufacture of an Engineering Batch, or the
manufacture of a CGMP Batch (including Latent Defects) will be handled in
accordance with Section 6.2, Section 7.2, and Section 7.8, as applicable.
 
 
 
34

 
 
22.2           Good Faith Negotiations. Prior to initiating any court,
administrative, or other action to enforce or terminate this Agreement, the
claimant shall give notice to the other Party detailing the nature of the
dispute and all relevant facts. Upon the other Party’s receipt of the notice,
the Parties shall in good faith attempt to resolve such dispute. No court,
administrative, or other action may be initiated until the Parties have
exhausted good faith settlement attempts by direct negotiation, which will take
no more than 30 days unless otherwise agreed by the Parties.
 
22.3           Injunctive Relief. If the either Party breaches this Agreement,
the aggrieved Party may suffer an irreparable injury that no remedy at law would
adequately compensate the aggrieved Party for such injury. Accordingly, the
aggrieved Party will have the right to enforce this Agreement by injunction or
other equitable relief, without bond and without prejudice to any other rights
and remedies that the aggrieved Party may have for the other Party’s breach of
this Agreement.
 
22.4           Choice of Law and Venue. This Agreement is governed by and will
be construed in accordance with the laws of the State of Delaware without regard
to its conflicts of laws principles and, if applicable, the federal laws of the
United States. Any lawsuit regarding this Agreement must take place in the state
courts of Delaware located in New Castle County, Delaware, and each Party
consents to the jurisdiction of these courts. However, if federal jurisdiction
exclusively applies to any issue regarding this Agreement, each Party consents
to the jurisdiction of the federal courts located in New Castle County for
resolution of that issue and the remaining issues (if any) may be heard by that
federal court or the Delaware state courts in New Castle County in accordance
with applicable subject matter jurisdiction rules.
 
22.5           Attorney Fees. The successful Party in any litigation or other
dispute resolution proceeding to enforce the terms and conditions of this
Agreement will be entitled to recover from the other Party reasonable attorney
fees and related costs incurred in connection with such litigation or dispute
resolution proceeding, to be determined by the presiding court or other dispute
resolution official.
 
23.         Publicity. Without the prior written consent of the other Party,
neither Party will make any public announcement, issue any press release, nor
use the name of the other Party or its employees in any advertising or sales
promotional material.
 
24.         Non-solicitation of Employees. From the Effective Date until 12
months after the expiration or termination of this Agreement, neither Party may,
nor cause a Third Party to, directly solicit or recruit any employee,
consultant, or contractor of the other Party to terminate his, her, or its
relationship with the other Party in order to accept or enter into any
employment or independent contractor or other business relationship with any
Third Party. However, either Party may engage, hire, or enter into business with
any employee, consultant, or contractor of the other Party who contacted the
Party without direct solicitation or recruitment by the Party or a Third Party
at the direction of the Party. Additionally, this Section does not prohibit
either Party, whether by itself or through a Third Party, from advertising any
open positions of employment to the general public.
 
 
 
35

 
 
25.         Force Majeure.
 
25.1           Force Majeure Event. Neither Party shall be held liable or
responsible to the other Party nor be deemed to have defaulted under or breached
this Agreement for failure or delay in fulfilling or performing any term of this
Agreement to the extent, and for so long as, such failure or delay is caused by
or results from causes beyond the reasonable control of the affected party
including but not limited to fire, floods, earthquakes, hurricanes, acts of
nature, embargoes, war, acts of war (whether declared or not), acts of
terrorism, insurrections, riots, civil unrest, labor strikes, lockouts or other
labor disturbances, epidemics, pandemics or other public health disasters, acts
of God, government imposed business closures resulting from “Shelter-in-Place”
orders, or omissions or delays in acting by any governmental authority.
 
25.2           Effect of Force Majeure Event. Any time specified or estimated
for completion of performance inhibited by a force majeure event will be
automatically extended for a period of 90 days from the end of such event to
allow the affected Party(ies) to recover from the disability caused by the
event. When a force majeure event occurs, the Parties will discuss in good faith
the force majeure event’s impact on the Services. If the force majeure event
results in a delay of performance that exceeds 90 days, either Party may, but is
not obligated to, terminate this Agreement.
 
25.3           Services Invalidated by Force Majeure Event. If any part of the
Services is invalid as a result of a force majeure event and this Agreement is
not terminated as a result of the force majeure event, Cytovance will, upon
written request from Client, but at Client’s sole cost and expense, repeat that
part of the Services affected by the disability.
 
26.         English Language. This Agreement, the Quality Technical Agreement,
each SOW and Change Order, including their respective amendments, modifications,
waivers, and other related documents, any notices required by this Agreement,
and all litigation or dispute resolution proceedings relating to this Agreement
must be in the English language. The English language will control any documents
or proceedings also translated into another language.
 
27.         Amendment and Modification. This Agreement may be amended or
modified only by a written instrument duly executed by an authorized
representative of each Party.
 
28.         Waiver. A Party’s waiver of any right or remedy under this Agreement
must be in writing and signed by an authorized representative of the waiving
Party. A Party’s failure to enforce any right or remedy under this Agreement is
not a waiver of any rights or remedies unless a written waiver is obtained from
that Party.
 
29.         Assignment. This Agreement may not be assigned or otherwise
transferred by either Party without the prior written consent of the other
Party. Notwithstanding the foregoing sentence, either Party may, without the
consent of the other Party, assign this Agreement to its Affiliate or to its
successor in interest in connection with a sale, merger, acquisition, or similar
transaction involving substantially all of its stock or assets. Any permitted
assignee shall assume all obligations of its assignor under this Agreement. Any
attempted assignment not in accordance with this Section is null and void and of
no legal effect.
 
 
 
36

 
 
 
 
30.         Binding Effect. The terms and conditions of this Agreement are
binding upon, and will inure to the benefit of, the Parties and their respective
successors and assigns.
 
31.         Conflicts. In the event of a conflict between the terms and
conditions of this Agreement and any SOW, the terms and conditions of this
Agreement will control. In the event of a conflict between any of the provisions
of the Quality Technical Agreement and this Agreement with respect to quality
responsibilities, including compliance with CGMP, the provisions of the Quality
Technical Agreement will control. In the event of any other conflict between the
provisions of the Quality Technical Agreement and this Agreement or any SOW
(e.g., commercial terms, pricing, and dispute resolution), the provisions of
this Agreement or the SOW, respectively, will prevail.
 
32.         Severability. The provisions of this Agreement are severable and if
any provision of this Agreement is determined to be invalid, illegal, or
unenforceable for any reason, such provision will be adjusted rather than
voided, to the extent possible, in order to achieve the intent of the Parties to
this Agreement, and if adjustment is not possible, the provision will be severed
from this Agreement. The remaining provisions of this Agreement will not be
affected by the adjustment or severing of the invalid, illegal, or unenforceable
term.
 
33.         No Third-Party Beneficiaries. No third-party beneficiary rights are
intended by this Agreement.
 
34.         Captions. Captions are for reference only and may not affect the
meaning or interpretation of this Agreement.
 
35.         Survival.                       
 
36.         No Strict Construction. This Agreement has been prepared jointly and
will not be strictly construed against either Party
 
37.         Entire Agreement. This Agreement, together with the Quality
Agreement and each SOW, constitutes the entire understanding of the Parties with
respect to the subject matter hereof and supersedes all previous understandings,
negotiations, writings and commitments, either oral or written, with respect to
the subject matter hereof.
 
38.         Counterparts. This Agreement and each SOW may be executed
electronically and in counterparts in any format, including facsimile versions
or electronically delivered versions, each of which will be deemed to be an
original and will fully bind each Party who has executed it, but all such
counterparts together will constitute one and the same agreement.
 
[Remainder of page intentionally blank; signature page follows]
 
 
 
 
 
37

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 
GT Biopharma, Inc.
 
 
By: //ss                                                                
 
Name: Anthony Cataldo                                     

 
Title: Chairman &
CEO                                                                
Cytovance Biologics, Inc.
 
 
By: //ss                                                                
 
Name: Mathew Delaney                                      

 
Title: VP Marketing & Business Development

 
 
 
 
38
